      Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRCIT OF ARKANSAS

UNITED STATES OF AMERICA                                             PLAINTIFF

VS.                             Case No. 4:17-cr-00321-DPM

HERIBERTO FELIX RUIZ                                               DEFENDANT

                              MOTION TO SUPPRESS



   Comes now the defendant Heriberto Felix Ruiz, by and through his attorneys of
record, respectfully requests that this Court suppress all property and contraband seized
by the arresting officers, all observations made by the arresting officers, and all
statements made by the Defendant.

   1. On September 28, 2017, an Arkansas State Highway Patrol officer, without lawful

       authority stopped the Defendant’s vehicle and detained the Defendant.

   2. Any information from the stop of the Defendant’s vehicle, and any contraband

       found after the stop, were unlawfully obtained because:

           a. At the time the police officer stopped the Defendant’s vehicle, the police

              officer lacked reasonable suspicion that the Defendant was committing a

              crime or traffic violation. Thus, the stop and any continued detention

              violated the Fourth Amendment to the United States Constitution.

           b. The police officer exceeded the scope of the stop by detaining the

              Defendant for an unnecessary length of time, thus, violating the Fourth

              Amendment to the United States Constitution.

           c. Considering the totality of the circumstances, the police officer’s

              warrantless search of the Defendant’s vehicle was unreasonable.



                                           1
    Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 2 of 11




          d. Considering the totality of the circumstances, the length of the police

              officer’s detention of the Defendant was unreasonable.

          e. The police officer’s seizure of evidence and observations of the Defendant

              were a direct result of the unlawful stop and detention, and thus, must be

              suppressed from evidence.

WHEREFORE, the Defendant prays the Court:

   1. Suppress and bar from use as evidence in the trial of this cause any seized items

      and observations, including contraband found after the search of the vehicle,

      which resulted from the illegal stop, detention and search.

   2. Suppress and bar from use in the trial of this cause all testimony relating to any

      seized items and observations, including the Defendant’s statements and the

      contraband found, which resulted from the illegal stop, detention and search.

      Date:

                                                    _/s/ Jose C. Rojo_______
                                                       Jose C. Rojo
                                                       3745 Fourth Ave.
                                                       San Diego, CA 92103.
                                                       Work Phone: (619) 298-6522.
                                                       Fax: (619)615-2254
                                                       Email:josecrojo@aol.com


                                                      __/s/ Gregory E. Bryant
                                                      Gregory E. Bryant
                                                      Ark. Bar No. 82024
                                                      300 Spring Building, Ste. 310
                                                      Little Rock, AR 72201
                                                      Tel: (501)375-3344
                                                      Fax: (501)376-0770
                                               Email: geb@gregbryantlaw.com




                                           2
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 3 of 11




                           MEMORANDUM IN SUPPORT
                          I.       STATEMENT OF FACTS
       Mr. Felix Ruiz was traveling in the front passenger seat inconspicuously on
Interstate I-40 in route to New York. It was an easy morning drive with regular traffic
conditions. Around 9:17 in the morning, Trooper Goodman spotted Mr. Felix Ruiz’s
Hyundai, Santa Fe rental vehicle while the trooper was in his car parked along the
interstate. Trooper Goodman claims he saw the vehicle drive past him going eastbound,
swerving on and across the centerline. (ROI) Report of Incident.
       The trooper pulled out of the side of the freeway, he then continued for several
hundred yards until he reached the vehicle near the 73 mile marker. The trooper claimed
Mr. Felix Ruiz’s rental vehicle appeared to be swerving on and across the centerline. The
video of the patrol car produced through discovery, however, depicts the vehicle to be
driving within its lane. (See Dashcam Video) The fact is that there was no reasonable
suspicion and no probable cause to stop the vehicle.
       After making the stop, the trooper asked Juan Avila, the driver, for his driver’s
license and Mr. Avila could not produce one and asked to retrieve his identification from
his bag in the back. The trooper then asked Mr. Felix Ruiz to produce his driver’s
license. Mr. Felix Ruiz does not speak English with ease and the trooper understood that.
Mr. Felix Ruiz gave the trooper his driver’s license and produced the vehicle rental
agreement. The trooper then asked Mr. Felix Ruiz to exit the vehicle, frisked him, and
ordered him to stand along the side of the freeway with Deputy Saffold.
       About 7 minutes after the stop, Trooper Goodman began conducting a search of
the luggage located in the trunk of the vehicle. He then proceeded to remove the trunk
door trim, trunk side panel, and trunk cover. After 5 minutes of searching the trunk of the
vehicle he found nothing. Trooper Goodman then searched the spare tire located under
the vehicle. Trooper proceeded to cut a small hole in the spare tire; he stated he observed




                                            3
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 4 of 11




fingerprints all over the tire. No consent to search and no warrant was sought. Trooper
Goodman found contraband concealed in the spare tire.
       Trooper Goodman continued searching the backseat and the front passenger side
of the vehicle. Trooper placed handcuffs on Mr. Felix Ruiz and sat him in the back of his
patrol car after frisking him a second time.
       About 24 minutes after the initial stop, the trooper requested Corporal Syfert and
Trooper Race for backup. While waiting for their arrival, the trooper attempted to
persuade the driver of the vehicle to blame Mr. Felix Ruiz of the contraband found in the
spare tire. After about 46 minutes, Mr. Felix Ruiz was transported to the Drug Task
Force in Russellville, Arkansas.


                              II. LAW AND ARGUMENT

       The Fourth Amendment imposes limits on search-and-seizure powers in order to
prevent arbitrary and oppressive interference by enforcement officials with the privacy
and personal security of individuals. See United States v. Brignoni-Ponce,422 U. S. 873,
878 (1975). Also, it has long been held that The Fourth Amendment applies to all
seizures of the person, including seizures that involve only a brief detention short of
traditional arrest. Davis v. Mississippi,394 U. S. 721 (1969); Terry v. Ohio, 392 U. S. 1,
16-19 (1968).    "[W]henever a police officer accosts an individual and restrains his
freedom to walk away, he has `seized' that person," id., at 16, and the Fourth Amendment
requires that the seizure be "reasonable." As with other categories of police action subject
to Fourth Amendment constraints, the reasonableness of such seizures depends on a
balance between the public interest and the individual's right to personal security free
from arbitrary interference by law officers. Id., at 20-21; Camara v. Municipal Court, 387
U. S. 523, 536-537 (1967).
       A vehicle or a person, therefore, must not be “seized” without reasonable
justification. A driver’s ancestry should not be a justification for a seizure however brief


                                               4
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 5 of 11




that is. “The stopping of respondent's automobile solely because its occupants appeared
to be of Mexican ancestry was a patent violation of the Fourth Amendment.” United
States v. Brignoni-Ponce, 422 US 873, 888           (1975) (Justice Douglass Concurring).
Given the purported reason for the stop here, it is evident the ancestry of the occupants of
the car is what drove the Trooper to initiate the stop in this case.
       A traffic stop is a "seizure" within the meaning of the Fourth Amendment and
must be reasonable under the circumstances. See Delaware v. Prouse, 440 U.S. 648,
653-54 (1979). A warrantless search is "per se unreasonable" unless one of the
specifically established exceptions is present. Schneckloth v. Bustamonte, 412 U.S. 218,
219, (1973).
       Police officers can lawfully stop a vehicle if there is probable cause to believe that
the driver committed a traffic violation. However, because a traffic stop is a seizure
under the Fourth Amendment, police may not initiate a stop for any conceivable reason.
Rather, they must possess at least reasonable suspicion that a traffic law has been violated
or that other criminal activity is taking place. Gaddis ex rel. Gaddis v. Redford Twp., 364
F.3d 763, 771 n.6 (6th Cir. 2004). The constitutionality of a traffic stop is assessed
under the two-prong standard in Terry v. Ohio, 392 U.S. 1 (1968). First, the articulated
basis for the traffic stop must be legitimate. See United States v. Rusher, 966 F.2d 868,
875 (4th Cir. 1992). Second, the officers' actions during the traffic stop must be
"reasonably related in scope" to the basis for the seizure.
       Therefore, even when the vehicle is legally stopped, the detention cannot be
prolonged beyond the time necessary to handle the reason for the stop.


       We hold that a police stop exceeding the time needed to handle the matter
       for which the stop was made violates the Constitution's shield against
       unreasonable seizures. A seizure justified only by a police-observed
       traffic violation, therefore, "become[s] unlawful if it is prolonged beyond
       the time reasonably required to complete th[e] mission" of issuing a ticket
       for the violation. Illinois v. Caballes, 543 U.S. 405, 407 (2005).
       Rodriguez v. US, 135 S. Ct. 1609, 1612 (2015)


                                               5
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 6 of 11




       The investigation for the traffic stop must be diligently pursued and completed

expeditiously. Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality opinion) ("The

scope of the detention must be carefully tailored to its underlying justification.").

        Because addressing the infraction is the purpose of the stop, it may ‘last
       no longer than is necessary to effectuate th[at] purpose.’ (Citations
       omitted). Authority for the seizure thus ends when tasks tied to the traffic
       infraction are—or reasonably should have been—completed. See Sharpe,
       470 U.S., at 686, (in determining the reasonable duration of a stop, "it [is]
       appropriate to examine whether the police diligently pursued [the]
       investigation").
       Rodriguez, 135 S. Ct. at 1614 (2015)
       The search subsequent to the traffic stop was unlawful. The automobile can only
be searched when there is probable cause. As best illustrated by a quote from the
Supreme Court from the prohibition days:


       ‘It would be intolerable and unreasonable if a prohibition agent were
       authorized to stop every automobile on the chance of finding liquor and
       thus subject all persons lawfully using the highways to the inconvenience
       and indignity of such a search. Travellers may be so stopped in crossing an
       international boundary because of national self protection reasonably
       requiring one entering the country to identify himself as entitled to come
       in, and his belongings as effects which may be lawfully brought in. But
       those lawfully within the country, entitled to use the public highways,
       have a right to free passage without interruption or search unless there
       is known to a competent official authorized to search, probable cause for
       believing that their vehicles are carrying contraband or illegal
       merchandise.’ 267 U. S., at 153-154.
Almeida-Sanchez v. United States, 413 US 266, 275 (1973) citing Carroll v. United
States, 267 US 132 (1925)

       Here, the trooper did not have reasonable suspicion to stop Mr. Felix Ruiz’ rental
vehicle and did not have consent or probable cause to search the vehicle. The alleged
justification for the stop of the car rests almost entirely on observations such as the
trooper claimed the vehicle was swerving on and across the centerline for several
hundred feet. However, the dashcam footage provided through discovery shows the



                                              6
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 7 of 11




trooper followed the vehicle that Mr. Felix Ruiz was traveling in for about one minute
and no swerving. The footage does not support the trooper’s claims of the vehicle
swerving on and across the centerline. Therefore, this does not support a stop of the
vehicle, as it does not amount to suspicion that any occupant of the vehicle was involved
in any criminal activity.
        Under the Fourth Amendment, a policeman who lacks probable cause but whose
"observations lead him reasonably to suspect" that a particular person has committed, is
committing, or is about to commit a crime, may detain that person briefly[30] in order to
"investigate the circumstances that provoke suspicion." United States v. Brignoni-
Ponce, 422 U. S. 873, 881 (1975). "[T]he stop and inquiry must be `reasonably related in
scope to the justification for their initiation.' " Ibid. (quoting Terry v. Ohio, supra, at 29.)
Typically, this means that the officer may ask the detainee a moderate number of
questions to determine his identity and to try to obtain information confirming or
dispelling the officer's suspicions. But the detainee is not obliged to respond. And, unless
the detainee's answers provide the officer with probable cause to arrest him, he must then
be released. The comparatively nonthreatening character of detentions of this sort
explains the absence of any suggestion that Terry stops are subject to the dictates
of Miranda.
        The trooper asked the driver, Mr. Juan Avila, for his driver’s license; Mr. Avila
produced an identification card and said he would double check on that when asked about
his driving record; he told the trooper he just switched to the driver’s seat at he gas
station because Mr. Felix was tired and that Mr. Felix-Ruiz is whose rental car he was
driving. The trooper then inquired from Mr. Felix-Ruiz, the passenger, at that point.
        The trooper obtained Mr. Felix Ruiz driver’s license and the rental contract for the
vehicle, he asked Mr. Felix Ruiz about his trip in Spanish because he does not speak
English. Trooper also questioned Mr. Felix Ruiz about the rental vehicle obtained in
California. Mr. Ruiz answered the Trooper questions consistent with what Mr. Avila had



                                               7
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 8 of 11




said. At that point, the detention should have ceased because the purpose of the stop had
been fulfilled. The Trooper claimed Mr. Felix Ruiz appeared uncomfortable speaking
about his trip and was extremely nervous. This claim is hollow and subjective, is not
supported by the facts, and was made despite the fact that both Mr. Felix and Mr. Avila’s
answers were consistent regarding their trip to New York to visit Mr. Felix’ son for a few
days. In the video, Mr. Felix’ demeanor is inconspicuous. Mr. Felix Ruiz demeanor does
not rise to the level of suspicion that a crime is being committed or has committed.
Additionally, nervousness alone, even extreme nervousness involving trembling hands
and avoiding eye contact, does not amount to such suspicion. Chavez-Valenzuela, 268
F.3d 719, 725 (9th Cir. 2001); United States v. Fuentes-Cariaga, 209 F.3d 1140, 1144
(9th Cir. 2000).


       The trooper summarily and vaguely asked for consent to search the vehicle; the

trooper never got an answer. The trooper claims Mr. Felix gave consent to search the

vehicle; however, the required knowing, voluntary, affirmative consent is not evidenced

in the video of the encounter. Moreover, in any consensual search, the scope of the

consent is exceeded when the officers are intruding and destroying the property searched

without any further consent. Here, the trooper said he noticed something suspicious in

the spare tire because it was deflated and had fingerprints around the rim. He then

punctured the tire to make a hole on the side to check the inside of the tire rendering the

tire unusable. It is doubtful any motorist would include the destruction of his/her spare

tire in the initial consenting to a cursory search of their vehicle by law enforcement. If

the trooper in fact believed he had to make a hole on the side of the tire to check the

inside, he should have asked Mr. Felix-Ruiz for further consent or should have requested

a warrant at that point.



                                             8
     Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 9 of 11




       The search of the automobile was not justified by a warrant or any exception to
the Fourth Amendment's warrant requirement, which may allow police to "conduct a
warrantless search of a vehicle if there is probable cause to believe that the vehicle
contains contraband. Chambers v. Maroney, 399 U.S. 42, 48 (1970). The law is clear, as
stated in United States v. Ross, 456 U. S. 798, 809 (1982), when the Court said that in
cases where there is probable cause to search a vehicle "a search is not unreasonable if
based on facts that would justify the issuance of a warrant, even though a warrant has not
been actually obtained. " Id. At 809 Those facts that would justify the issuance of a
warrant to search are noticeably lacking in the present case.
       Here, the trooper had no basis for any probable cause for the warrantless search of
the vehicle and the spare tire. Mr. Juan Avila was otherwise driving innocuously. Mr.
Felix-Ruiz presented his driver’s license and the rental agreement for the vehicle. This
should have been the end of the inquiry and the trooper was to issue a ticket, end the
detention/seizure, and let Mr. Felix Ruiz proceed. After the trooper ordered Mr. Felix
Ruiz and other occupants out of the vehicle, he conducted a search of the trunk including
the trunk door trim, trunk side panel, and trunk cover. The initial search produced no
contraband. The cursory search should have ended here. Only after looking under the
vehicle and puncturing a gapping hole in the spare tire, did the trooper find potential
contraband.


       Automobiles, because of their mobility, may be searched without a
       warrant upon facts not justifying a warrantless search of a
       residence or office. Brinegar v. United States, 338 U. S. 160
       (1949); Carroll v. United States, 267 U. S. 132 (1925). The cases
       so holding have, however, always insisted that the officers
       conducting the search have "reasonable or probable cause" to
       believe that they will find the instrumentality of a crime or
       evidence pertaining to a crime before they begin their
       warrantless search. The record before us does not contain
       evidence that Sheriff Kirkpatrick, Deputy Sheriff Powers, or the
       officers who assisted in the search had reasonable or probable
       cause to believe that evidence would be found in petitioners' car.


                                              9
    Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 10 of 11




       Dyke v. Taylor Implement Mfg. Co., 391 US 216, 222
       (1968) (Emphasis Added)
       The plain view doctrine does not apply here because the contraband was not in
plain view. The Court in Long explained the "plain-view" doctrine. See Long, supra, at
1050; see also United States v. Hensley,469 U. S. 221, 235 (1985) (upholding plain-view
seizure in context of Terry stop). Under that doctrine, if police are lawfully in a position
from which they view an object, if its incriminating character is immediately apparent,
and if the officers have a lawful right of access to the object, they may seize it without a
warrant. See Horton v. California, 496 U. S. 128, 136-137 (1990); Texas v. Brown, 460
U. S. 730, 739 (1983) (plurality opinion). If, however, the police lack probable cause to
believe that an object in plain view is contraband without conducting some further search
of the object — i. e., if "its incriminating character [is not] `immediately apparent,'
" Horton, supra, at 136 — the plain-view doctrine cannot justify its
seizure. Arizona v. Hicks, 480 U. S. 321 (1987).
       After the initial search produced no contraband, the trooper then proceeded to
check the spare tire located under the vehicle. He claims he observed fingerprints –which
is not in and of itself unusual-- and it appeared flat. Based on his observations of the
spare tire, he continued to make an unreasonable search of the tire by cutting open a hole
and checking the contents within where contraband was found. However, the spare tire’s
incriminating character was not immediately apparent and therefore the seizure of the
contraband was unjustifiable.
       Under the exclusionary rule, suppression of evidence is the proper remedy for
violations of the Fourth Amendment. United States v. Leon, 486 U.S. 897 (1984). The
"fruit of the poisonous tree" doctrine precludes not only the admissibility of evidence
which is the direct result of Fourth Amendment violations, but also any evidence
obtained by an exploitation of that violation. Wong Sun v. United States, 371 U.S. 471
(1963). Therefore, any evidence obtained as a result of the officers' unconstitutional
actions, and its fruits, including all of the defendants’ statements, must be suppressed.


                                              10
    Case 4:17-cr-00321-DPM Document 79 Filed 08/13/19 Page 11 of 11




                                 III.     CONCLUSION

       For the foregoing reasons, all the evidence seized pursuant to the illegal search of

Mr. Felix Ruiz’s vehicle, including subsequent statements and observations, should be

suppressed.

       Respectfully submitted,



                _/s/ Jose C. Rojo_____________
                Jose C. Rojo
                3745 Fourth Ave.
                San Diego, CA 92103.
                Work Phone: (619) 298-6522.
                Fax: (619)615-2254
                Email:josecrojo@aol.com


                __/s/ Gregory E. Bryant
                Gregory E. Bryant
                Ark. Bar No. 82024
                300 Spring Building, Ste. 310
                Little Rock, AR 72201
                Tel: (501)375-3344
                Fax: (501)376-0770
                Email: geb@gregbryantlaw.com

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served

via this Court’s electronic filing system on all counsel of record on this 12th day of

August, 2019.


                                        /s/ Jose C. Rojo
                                        JOSE C. ROJO




                                             11
